      Case 3:17-cv-02107-JBA Document 98 Filed 10/05/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

 Scarpa,
        Plaintiff,
        v.
                                                        Docket No. 17-cv-2107(JBA)
 Genesee & Wyoming,
       Defendant.


               ORDER OF DISMISSAL ON REPORT OF SETTLEMENT

       Counsel reported that this matter has been settled and that no further action

is required.   This case will now be dismissed.

       If the parties wish to file a stipulation of dismissal (for approval by the court

or for inclusion in the Court's file), they may move to re-open the case by November

5, 2020.

       Request to extend this date may be made by motion filed under D. Conn. L. Civ.

R. 7(b)(2).

                                           IT IS SO ORDERED.

                                           /s/____________________________
                                           Janet Bond Arterton, U.S.D.J.

Dated at New Haven, Connecticut this 5th day of October 2020.
